Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Andrus on 8/23/2022.

Cancel claims 23, 28, 29, 40, 59, 64, 65.

The following is an examiner’s statement of reasons for allowance:
The prior art rejections under sections 102 and 103 are withdrawn in view of Applicant’s amendments and remarks in connection with this ground of rejection.
The rejections under obviousness double patenting are withdrawn in view of Applicant’s amendments and remarks in connection with this ground of rejection.
Specifically, a search of the prior art failed to uncover a reference that either teaches a compound of Formula II, or a reason to modify a known compound in a manner providing this compound, within the meaning of section 103. In this way, the search also necessarily failed to uncover a reference that teaches or suggest methods of using compounds of Formula II.  
The above amendment cancels those claims that do not require compounds of Formula II.  The amendments also cancel product-by-process claims. 
Accordingly, claims 1, 3, 9, 10, 21, 43, 53, 58, 66 and 67 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642